DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0004] has the typo “diary” at line 2.  

    PNG
    media_image1.png
    63
    602
    media_image1.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the oil is selected from the group consisting of olive oil, coconut oil, canola oil, vegetable oil, and combinations thereof” in Claim 5 is vague and indefinite as it is unclear whether vegetable oil includes canola oil and any of the other listed oils in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schimoler et al. (WO 2017/001265).
Regarding Claim 1, Schimoler (‘265) teaches a plant-based yogurt (See Abs., Claim 1.) comprising macadamia nut butter (See Abs., p. 5, ll. 26-31 and Claim 1.), a vegetable protein source (See Abs., p. 5, ll. 9-18 and Claim 1.), and an oil (See Abs., p. 3, ll. 8-17, p. 6, ll. 14-24 and Claim 1.), wherein the yogurt is dairy-free (See Abs., p. 3, ll. 8-17 and Claim 1.).
Regarding Claim 2, Schimoler (‘265) teaches comprising from about 2.0% by weight to about 3.0% by weight macadamia nut butter (See Abs., p. 5, ll.26-31, 1-8%.).
Regarding Claim 3, Schimoler (‘265) teaches wherein the vegetable protein source is selected from the group consisting of soy protein, pea protein, potato protein, and combinations thereof (See Abs., p. 5, ll. 9-18 and Claim 1.).
Regarding Claim 4, Schimoler (‘265) teaches wherein the vegetable protein source is pea protein (See Abs., p. 5, ll. 9-22 and Claim 1.).
Regarding Claim 5, Schimoler (‘265) teaches wherein the oil is selected from the group consisting of olive oil, coconut oil, canola oil, vegetable oil, and combinations thereof (See Abs., p. 3, ll. 8-17, p. 6, ll. 14-24 and Claim 1.).
Regarding Claim 6, Schimoler (‘265) teaches wherein the oil is coconut oil (See Abs., p. 3, ll. 8-17, p. 6, ll. 14-24 and Claim 1.).
Regarding Claim 8, Schimoler (‘265) teaches comprising a stabilizer, emulsifier, flavoring agent (See Abs., p. 6, l. 29+, p. 9, l. 21+ and Claim 1.).
Regarding Claim 10, Schimoler (‘265) teaches a plant-based yogurt comprising from about 1.0% by weight to about 5.0% by weight macadamia nut butter (See Abs., p. 5, ll.26-31, 1-8%.), a vegetable protein source (See Abs., p. 5, ll. 9-18 and Claim 1.) and an oil (See Abs., p. 3, ll. 10-17, p. 6, ll. 14-27 and Claims 1-2.).
Regarding Claim 12, Schimoler (‘265) teaches wherein the vegetable protein source is selected from the group consisting of soy protein, pea protein, and combinations thereof (See Abs., p. 5, ll. 9-22 and Claim 1.).
Regarding Claim 16, Schimoler (‘265) teaches comprising a stabilizer, emulsifier, flavoring agent (See Abs., p. 6, l. 29+, p. 9, l. 21+ and Claim 1.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimoler et al. (WO 2017/001265).
Regarding Claim 7, Schimoler (‘265) teaches the yogurt discussed above, however, fails to expressly disclose it further comprising coconut cream.
Schimoler (‘265) teaches the yogurt including saturated coconut oil to provide a product with excellent texture, mouth feel and melt profile (See p. 3, l. 8+.).  It would have been foreseeable and obvious that whether or not the saturated coconut oil originates from coconut oil or coconut cream the performance is substantially the same or similar.  Selecting a source would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 9, Schimoler (‘265) teaches the yogurt discussed above, however, fails to expressly disclose providing about 10 grams of protein per 5.3 oz of yogurt.
Applicant does not provide any non-obvious unexpected results for selecting one concentration of protein over another.  It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art since Schimoler’s (‘265) composition is same or substantially similar as Applicant claims that the protein concentration would also be the same.  Making any adjustment in amount of protein would have been foreseeable and within the skill set of a person having ordinary skill in the art to provide a product that is effective for its intended use.
Regarding Claim 11, Schimoler (‘265) teaches the yogurt discussed above, however, fails to expressly disclose comprising from about 5.0% by weight to about 10.0% by weight of the vegetable protein source.
Schimoler’s (‘265) vegetable protein does not include protein from other sources including nuts.  If would have been obvious to a person having ordinary skill in the art at the time of filing the nuts of Schimoler (‘265) also provide a source of protein.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to increase or decrease the amount of protein based on nutritional requirements of the end user.
Regarding Claim 13, Schimoler (‘265) teaches the yogurt discussed above, however, fails to expressly disclose comprising 2.0% by weight to about 4.0% by weight oil.
Schimoler (‘265) teaches the preferred weight percentage of digestible lipid, which is inclusive of oil being from 3 wt% to 8 wt% (See p. 6, ll. 25-27.).  It would have been within the skill set, foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select an effective amount of oil to provide a product that meets the consumer’s requirements.
Regarding Claim 14, Schimoler (‘265) teaches wherein the oil is coconut oil (See Abs., p. 3, ll. 8-17, p. 6, ll. 14-17 and Claims 1-2.).
Regarding Claim 15, Schimoler (‘265) teaches the yogurt discussed above, however, fails to expressly disclose it further comprising coconut cream.
Schimoler (‘265) teaches the yogurt including saturated coconut oil to provide a product with excellent texture, mouth feel and melt profile (See p. 3, l. 8+.).  It would have been foreseeable and obvious that whether or not the saturated coconut oil originates from coconut oil or coconut cream the performance is substantially the same or similar.  Selecting a source would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 17, Schimoler (‘265) teaches a plant-based yogurt comprising macadamia nut butter (See Abs., p. 5, ll. 26-31 and Claim 1.), a pea protein (See Abs., p. 5, ll. 9-18 and Claims 1 and 3.), coconut oil (See Abs., p. 3, ll. 8-17, p. 6, ll. 17-24 and Claims 1-2.), however, fails to expressly disclose coconut cream.
Schimoler (‘265) teaches the yogurt including saturated coconut oil to provide a product with excellent texture, mouth feel and melt profile (See p. 3, l. 8+.).  It would have been foreseeable and obvious that whether or not the saturated coconut oil originates from coconut oil or coconut cream the performance is substantially the same or similar.  Selecting a source would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 18, Schimoler (‘265) teaches comprising from about 1.0% to about 5.0% by weight macadamia nut butter (See Abs., p. 5, ll.26-31, 1-8%.), however, fails to expressly disclose, from about 5.0% to about 10.0% by weight pea protein, from about 1.0% to about 5.0% by weight coconut oil and from about 5.0% to about 15.0% by weight coconut cream.
Regarding the pea protein, Schimoler’s (‘265) vegetable protein does not include protein from other sources including nuts.  If would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing the nuts of Schimoler (‘265) also provide a source of protein.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to increase or decrease the amount of protein based on nutritional requirements of the end user.
Regarding the coconut oil, Schimoler (‘265) teaches the preferred weight percentage of digestible lipid, which is inclusive of oil being from 3 wt% to 8 wt% (See p. 6, ll. 25-27.).  It would have been within the skill set, foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select an effective amount of oil to provide a product that meets the consumer’s requirements.
Regarding the coconut cream, Schimoler (‘265) teaches the yogurt including saturated coconut oil to provide a product with excellent texture, mouth feel and melt profile (See p. 3, l. 8+.).  It would have been foreseeable and obvious that whether or not the saturated coconut oil originates from coconut oil or coconut cream the performance is substantially the same or similar.  Selecting a source would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 20, Schimoler (‘265) teaches further comprising one or more of a stabilizer, emulsifier, and flavoring agent (See Abs., p. 6, l. 29+ and Claim 1.).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimoler et al. (WO 2017/001265) in view of Lesens et al. (US 6,399,124).
Regarding Claim 19, Schimoler (‘265) teaches the yogurt discussed above, however, fails to expressly disclose further comprising a live bacterial culture and/or probiotic.
Lesens (‘124) teaches a yogurt including a culture/probiotic into a yogurt for promoting health (See Abs. and col. 1, l. 20+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate a culture/probiotic as taught by Lesens (‘124) into Schimoler’s (‘265) product to promote the health of a consumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	December 20, 2021